Citation Nr: 1754248	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  05-30 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a right elbow disorder, to include as secondary to service-connected degenerative arthritis of the left knee with chondromalacia.

2.  Entitlement to an initial rating higher than 70 percent for depressive disorder, not otherwise specified (NOS), with alcohol dependence.

3.  Entitlement to a rating higher than 10 percent for degenerative arthritis of the left knee with chondromalacia.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU), prior to May 14, 2010.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from August 1978 to January 1979, and April 1984 to May 1986.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from May 2004, December 2005, June 2012, and February 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. The matter is now handled by the RO in Milwaukee, Wisconsin.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in August 2014 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

In January 2015, the Board remanded these claims for additional development.  That development having been completed, the claims are now partially ready for appellate review. The Board notes that the issues of entitlement to service connection for a back disorder and entitlement to a temporary total disability rating extension beyond October 31, 2005 for surgical treatment of bilateral knee disabilities and the need for convalescence were also remanded in January 2015; however, these issues were granted in a April 2017 rating decision. As noted in the April 2017 rating decision, the decisions was considered a full grant of the benefits sought on appeal; the Veteran has not indicated disagreement with the decision, and as such, these issues are no longer on appeal.

The issues of entitlement to service connection for a right elbow disorder, entitlement to a rating higher than 10 percent for degenerative arthritis of the left knee with chondromalacia, and entitlement to a TDIU, prior to May 14, 2010, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

The Board notes that in Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that entitlement to a total disability rating based on individual unemployability (TDIU) claim cannot be considered separate and apart from an increased rating claim. See Rice v. Shinseki, 22 Vet. App. 447 (2009). The Court found in Rice that when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability. Of note, a May 2013 rating decision granted entitlement to a TDIU, effective May 14, 2010, the date on which the Veteran was considered as having filed his claim; entitlement to a TDIU, prior to May 14, 2010, is discussed in the remand section below.


FINDING OF FACT

The Veteran's depressive disorder, NOS, with alcohol dependence, does not more nearly approximate total occupational and social impairment.


CONCLUSION OF LAW

The criteria for an initial rating higher than 70 percent for depressive disorder, NOS, with alcohol dependence, have not been met. 38 U.S.C. §§1110, 1155, 5107 (West 2012); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

As a preliminary matter, the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

II.  Entitlement to an Initial Rating Higher than 70 Percent for Depressive Disorder, Not Otherwise Specified, with Alcohol Dependence

The Veteran seeks entitlement to an initial rating higher than 70 percent for depressive disorder, not otherwise specified, with alcohol dependence. He specifically contends that this disability has resulted in total occupational and social impairment throughout the appeal period.

Applicable Laws

Disability evaluations are determined by application of criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C. § 1155; 38 C.F.R. § Part 4. When a question arises as to which of two ratings apply under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, when the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found), is required. See Fenderson, 12 Vet. App. at 126.

Service connection for a depressive disorder was established by a February 2013 rating decision, at which time the Veteran was assigned a 70 percent rating, effective May 14, 2010.  The Veteran is rated as 70 percent disabled under 38 C.F.R. § 4.130, Diagnostic Code 9434. See 38 C.F.R. § 4.130, Diagnostic Code 9434.

A 70 percent evaluation is warranted where there is objective evidence demonstrating that the Veteran has occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with his routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships. 38 C.F.R. § 4.130, Diagnostic Code 9434.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

The "such symptoms as" language of the diagnostic codes for mental disorders in 38 C.F.R. § 4.130 means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, as the Court also pointed out in that case, "[w]ithout those examples, differentiating a 30% evaluation from a 50% evaluation would be extremely ambiguous."  Id.   The Court went on to state that the list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Id.  Accordingly, while each of the examples needs not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.

Facts

The Board has considered the entire record, including the Veteran's VA clinical records and private treatment records. These show complaints and treatment, but will not be referenced in detail. The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000). 

The Veteran was afforded a VA examination in August 2012.  The Veteran was noted to have depression, insomnia and fatigue, poor concentration, and he was less social and often angry. The Veteran reported that he had a non-existent relationship with his two surviving siblings, he was in a conflictual marriage of 7 years, and he had a 24 year old daughter from his first marriage, whom he had recently connected with on the internet. It was noted that he was taking online courses in health care management, but was struggling to maintain his focus. The examiner noted that the Veteran had a long legal history, stating that he was in and out of jail up to the age of 27 years. The Veteran endorsed symptoms of difficulty falling or staying asleep, irritability and outbursts of anger, hypervigilance, depressed mood, suspiciousness, chronic sleep impairment, impaired judgment, difficulty establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, and impaired impulse control.  It was specifically noted that the Veteran experienced mood swings with physical altercations and a history of arrest; however, the examiner stated that the Veteran did not appear to pose any threat of danger or injury to self or others.

In March 2013, the Veteran submitted an application for entitlement to a total disability rating based on individual unemployability (TDIU) and indicted that he was unable to work for years due to his depression.  Of note, the Veteran was granted entitlement to a TDIU in a May 2013 rating decision, effective May 14, 2010.

The Veteran underwent a mental health evaluation at the VA in July 2013.  He reported feeling stressed, not able to sleep, anxiety, and a lack of concentration. He also stated that he was "always mad." The psychiatrist indicated that the Veteran had good grooming and hygiene, appropriate attire for the weather and circumstance, appeared his stated age, and had good eye contact. His behavior was appropriate, speech was fluent with a normal rate/rhythm and normal tone, there was no psychomotor agitation/retardation, and no tremors.  His mood was depressed, but his thought process was linear, logical and coherent. He denied suicidal, homicidal intent or plans, and denied auditory and visual hallucinations. Although his insight was impaired, his judgment was fair and he was alert and oriented.

In April 2014, the Veteran was seen at the VA for a routine evaluation of his depression. He complained of having difficulty concentrating and maintaining focus. He reported his mood as depressed; however, the psychiatrist noted that he did not appear depressed and he was not pervasively anhedonic. It was noted that the Veteran's birthday was in two days and he was going to play golf. The Veteran's appetite and energy were good; he had no psychotic symptoms. 

The Veteran testified in August 2014 that he has a lack of motivation and difficulty concentrating, particularly with his online classes. He asserted that he rides motorcycles with the American Legion, but misses many rides because he does not feel like being bothered. He reported that he participates in fundraisers for other Veterans and families. The Veteran testified that he becomes angry easily and is very short-tempered. He denied any hallucinations.
In October 2014, the Veteran was again seen at the VA for a routine evaluation of his depression. The Veteran reported that he was struggling with stress, sleep, anxiety, and a lack of concentration, but he felt the medicine was helping him concentrate. He reported he was not as withdrawn and was able to interact without becoming angry. The Veteran had not had any suicide attempts since 1991.  He denied feeling depressed and he was not pervasively anhedonic, his appetite and energy were good. He had no psychotic symptoms. The Veteran reported he was currently taking online classes and was living with his wife of 9 years. It was noted that he enjoyed riding his motorcycle and golfing. The psychiatrist stated that the Veteran was approachable, cooperative, casually dressed with adequate grooming and hygiene; he maintained good eye contact and had no psychomotor disturbance. Speech was relevant and coherent. Affect was appropriate, mood stable, thought process was linear and goal directed. The Veteran denied auditory/visual hallucinations and suicidal or homicidal ideation. Cognitive functioning was grossly intact, insight good, and judgment unimpaired. The psychiatrist indicated that the Veteran was stable despite the fact he was not compliant in taking medication as prescribed.

The Veteran was seen for a mental health evaluation in November 2016.  The psychiatrist stated the Veteran was approachable, cooperative, casually dressed with adequate grooming and hygiene and he maintained good eye contact. There was no psychomotor disturbance. Speech was relevant and coherent, affect was appropriate. The psychiatrist again stated that the Veteran was stable despite the fact that he was not compliant in taking his medication.

Analysis

After analysis of the evidence of record, the Board finds that the Veteran's depressive disorder is appropriately rated by the currently assigned 70 percent rating, and the criteria for an initial disability rating higher than 70 percent have not been met nor approximated at any time during the appeal period at issue.

As noted, to warrant a 100 percent rating, the Veteran's symptoms must meet or more nearly approximate total occupational and social impairment. Symptoms warranting a 100 percent rating include gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name; or other symptoms on a par with the level of severity exemplified in these manifestations.  At no time during the course of this appeal has the Veteran endorsed any symptoms of this severity.

With respect to the Veteran's mood, the Board notes that the Veteran reported irritability, anxiety, decreased motivation, and depressed mood throughout the entire period under consideration.  Thus, with regard to the frequency and severity of the Veteran's symptoms, the Veteran has shown disturbances of mood and motivation that have spanned a long duration, and have affected his daily functioning. However, the severities of these feelings have not resulted in total impairment of functioning. The Veteran was appropriately groomed on multiple occasions, and described as approachable and cooperative. He was able to perform activities of daily living and participate in some hobbies.

Regarding the Veteran's judgment and thinking, the Veteran has consistently been found to be oriented in all spheres. However, the Veteran has a history of impaired impulse control and unprovoked/provoked irritability, as demonstrated by his history of altercations. Of note, while the Veteran has had suicidal thoughts in the past, he was noted to not be in persistent danger of hurting himself or others.  He has consistently denied auditory and visual hallucinations.

With respect to the Veteran's social functioning, the Veteran consistently reported that he has difficulty being around other people. Of note, however, although the Veteran has described his relationship as conflicted, he has maintained a long-term relationship with wife. The evidence also indicates that he enjoys activities such as golfing, riding motorcycles, and participating in fundraisers with other Veterans and their families. Overall, the Board finds that the Veteran experiences impairment in social relationships, but he does not experience total social impairment. 

In regards to the Veteran's occupational functioning, as noted in multiple treatment records, the Veteran is considered to have total occupational impairment. Of note, the Veteran is currently in receipt of a TDIU rating.

While the Veteran experiences total occupational impairment, a rating higher than 70 percent is not warranted as the evidence does not indicate that the Veteran experiences total social impairment. Although the Veteran continues to have interpersonal difficulties due to his depression, he has maintained a relationship with his wife and enjoys some activities, such as golf and riding motorcycles. Additionally, as recently as November 2016, the Veteran was described as approachable, cooperative, casually dressed with adequate grooming and hygiene and able to maintain good eye contact. In fact, the psychiatrist at the time stated that the Veteran was stable despite the fact that he was not compliant in taking his medication. Thus, it cannot be said that the Veteran experiences total social impairment.

Moreover, the evidence does not indicate that the Veteran exhibited symptoms on par with those contemplated by the total rating, such as gross impairment in thought processes or communication; persistent delusions or hallucinations; disorientation to time or place; or memory loss of close relatives, own occupation, or own name. The Board realizes that the symptoms noted in the rating criteria are not intended to be an exhaustive list, but are examples of the type and severity of symptoms that indicate a certain level of disability. Examining the Veteran's depressive disorder symptoms as a whole, however, the Board concludes that the Veteran's symptomatology more nearly approximates the criteria for a rating of 70 percent, as the evidence does not show his symptoms are of similar frequency, severity, and duration necessary to quality for an increased (100 percent) rating during this time period.

Thus, the Board finds that based on the overall record evidence, including the Veteran's lay statements, the effects of the Veteran's depressive disorder symptoms are of a type, frequency, and severity that are in accord with the level of impairment contemplated by the criteria of the currently assigned 70 percent schedular rating for the entire appeal period. As the preponderance of the evidence is against the claim, the claim must be denied.


ORDER

Entitlement to an initial rating higher than 70 percent for depressive disorder, not otherwise specified, with alcohol dependence, is denied.


REMAND

The Veteran seeks entitlement to service connection for a right elbow disorder, entitlement to an increased rating for his left knee disorder and entitlement to a TDIU, prior to May 14, 2010.  Unfortunately, a remand is required. 

Right Elbow Disorder

The Veteran has asserted that his right elbow disorder is due to service, or in the alternative, is due to his left knee disability.  See August 2010 VA Form 21-0820.

In order to establish entitlement to service connection on a secondary basis, there must be evidence sufficient to show: (1) that a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Here, the Veteran was diagnosed with a right elbow calcaneal spur in August 2002.  See August 2002 Kaiser treatment records. Additionally, the Veteran is service-connected for a left knee disability.  To date, however, no medical opinion has been obtained regarding whether the Veteran's right elbow disorder is proximately due to or aggravated by his left knee disability.  On remand, a medical opinion must be obtained.


Left Knee Disorder

The Board notes that the most recent VA examination for the Veteran's left knee was conducted in September 2010, more than seven years ago.  Given that the most recent VA examination is more than seven years old and the updated treatment records associated with the claims file do not contain sufficient evidence with which to evaluate the current severity of the Veteran's disability, the Board finds a remand is necessary to afford the Veteran a contemporaneous examination to determine the current severity of his left knee.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

Additionally, during the course of this appeal, a new precedential opinion that directly affects this case was issued. The United States Court of Appeals for Veterans Claims (Court) held that to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of 38 C.F.R. § 4.59. See Correia v. McDonald, 28 Vet. App. 158 (2016). 38 C.F.R. § 4.59 (2016) states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint." As such, pursuant to Correia, an adequate VA joints examination must, wherever possible, include range of motion testing on active and passive motion and in weight-bearing and nonweight-bearing conditions. The September 2010 VA examination report does not comply with Correia. Accordingly, the Board finds that a new VA examination is required.

Entitlement to a TDIU, Prior to May 14, 2010

The Veteran seeks entitlement to a TDIU, prior to May 14, 2010.  Of note, the Veteran's claim was most recently denied by the RO in an April 2017 Supplemental Statement of the Case for failure to meet the schedular requirements for a TDIU prior to May 14, 2010. The Board finds that this claim is intertwined with the pending appeal on entitlement to an increased rating for the Veteran's left knee disorder. See Henderson v. West, 12 Vet. App. 11, 20 (1998), citing Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other). Therefore, a decision on this claim is being deferred pending completion of the development ordered on remand to avoid piecemeal adjudication.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all updated VA treatment records.

2.  Obtain an addendum opinion for the Veteran's claimed right elbow disorder. The claims folder must be provided to the examiner for review. The examiner must state in the examination report that the claims folder has been reviewed.

After review of the file, the examiner should opine as to whether it is at least as likely as not (i.e. 50 percent or greater probability), less likely as not (i.e. less than 50 percent), or more likely than not (i.e. greater than 50 percent probability):

a) that the Veteran's right elbow disorder is proximately due to his service-connected left knee disability; and, 

b) that the Veteran's right elbow disorder is aggravated (a permanent increase in severity beyond natural progress) by his service-connected left knee disability.

The examiner must offer comments and opinion on the theory stated by the Veteran that his left knee disability causes or aggravates his right elbow disorder.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3. Schedule the Veteran for a VA examination to ascertain the severity of his left knee disability. 

The examiner should perform all necessary diagnostic tests, and report all clinical manifestations in detail, to include range of motion testing, and the degree at which pain occurs.

(a) Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examination should record the results of range of motion testing for BOTH active and passive motion AND in weight-bearing and nonweight-bearing. If the left knee cannot be tested on "weight-bearing," then the examiner must specifically indicate that such testing cannot be done. 

(b) The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  

In regard to flare-ups, if the Veteran is not currently experiencing a flare-up, based on relevant information elicited from the Veteran, review of the file, and the current examination results regarding the frequency, duration, characteristics, severity, and functional loss regarding his flares, the examiner is requested to provide an estimate of the Veteran's functional loss due to flares expressed in terms of the degree of additional range of motion lost, or explain why the examiner cannot do so.  

4. After completion of the above, the RO must readjudicate the claims on appeal.  If the issues remain denied, the Veteran should be furnished a supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board, if in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


